TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00268-CR


Arthur Williams, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. D-1-DC-09-201420, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Arthur Williams pled guilty to possession of cocaine in exchange for a two-year sentence and an agreement that federal charges would not be filed.  The trial court signed its
judgment of conviction on April 29, 2009, and appellant filed his notice of appeal on May 1, 2009. 
The trial court has certified that the cause is a plea-bargain case and that appellant has no right of
appeal.  Thus, we dismiss the appeal.  See Tex. R. App. P. 25.2(d).

					__________________________________________
					David Puryear, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   July 24, 2009
Do Not Publish